


EXHIBIT 10.8.3
THIRD AMENDMENT TO THE
CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN
The CNA SUPPLEMENTAL EXECUTIVE SAVINGS AND CAPITAL ACCUMULATION PLAN, as
restated by CNA effective January 1, 2009, and as previously amended by the
First and Second Amendments thereto, is hereby further amended as follows:
1.    A new Section 2.9 is added to Article II of the Plan to read as follows:
“2.9    Former Participants in Surety Plans.
(a)    Effective as of December 25, 2011, the employees of Western Surety
Company, a subsidiary of CNA Surety Corporation, will become employees of
Continental Casualty Company. CNA Surety Corporation sponsors two nonqualified
deferred compensation plans for the benefit of employees of Western Surety
Company: the CNA Surety Corporation Deferred Corporation Plan (the “2000 Surety
Plan”), which provided for the deferral of compensation earned prior to 2005,
and the CNA Surety Corporation 2005 Deferred Corporation Plan (the “2005 Surety
Plan”, and, collectively with the 2000 Surety Plan, the “Surety Plans”), which
provides for the deferral of compensation earned beginning in 2005. Effective
January 3, 2012, each of the Surety Plans will be merged with and into the Plan
in accordance with the provisions of this Section 2.9.
(b)    Effective January 3, 2012, each person who has an account in either of
the Surety Plan (a “Surety Participant”) shall become a Participant. Each Surety
Participant's account in the applicable Surety Plan, valued as of such date,
shall become an Account in the Plan, and the Plan hereby assumes the obligation
to pay such Account, subject to the terms of the Plan. If a Surety Participant
has an account in the 2005 Surety Plan, such account shall become his Account in
this Plan, any future contributions shall be credited to such Account, and the
entire balance in such Account shall be considered a Post-2004 Account for all
purposes of the Plan. If a Surety Participant has an account in the 2000 Surety
Plan, whether or not he also has an account in the 2005 Surety Plan, such
account shall be treated as a separate Account or subaccount which is a Pre-2005
Account for all purposes of the Plan, and no further contributions shall be
allocated to such Account.
(c)    Contributions to the Plan on behalf of Surety Participants shall be
determined as follows:
(i)
Elective Contributions, Matching Contributions, and Basic Contributions for the
final Western Surety Company payroll period ending prior to December 25, 2011,
shall be calculated in accordance with the terms of the 2005 Surety Plan,
credited initially to the Surety Participant's account in the 2005 Surety Plan,
and then transferred to





--------------------------------------------------------------------------------




the Plan on January 3, 2012, as described in Section 2.9(b) above.
(ii)
Performance Contributions, if any, for 2011 shall be calculated in accordance
with the terms of the 2005 Surety Plan (based upon the 2011 performance of CNA
Surety Corporation), and credited to each eligible Surety Participants'
Post-2004 Account in this Plan.

(iii)
Surety Participants shall be considered Active Participants, and eligible to
enter into a Deferral Agreement for 2012 and subsequent years, if and only if
they otherwise satisfy the requirements of Section 2.1. The Administrator shall
determine which Surety Participants are anticipated to be eligible to satisfy
the requirements of Section 2.1 in 2012, and provide them with an opportunity to
enter into a Deferral Agreement for 2012, prior to December 31, 2011.

(iv)
Surety Participants who become employees of Continental Casualty Company shall
be eligible to be credited with employer contributions pursuant to Section 2.3
if they are Active Participants in this Plan, or pursuant to the Excess Benefit
Plan set forth in Appendix B if they are not Active Participants.

(d)    All Accounts transferred from the Surety Plans shall be credited with
earnings in accordance with Section 2.4 beginning on January 3, 2012, and Surety
Participants shall have no right to elect investment funds after such date.
(e)    The entire Post-2004 Account of a Surety Participant, including any
amount transferred from the 2005 Surety Plan and all subsequent contributions,
shall be distributed in a single lump sum as soon as reasonably practical after
the date that is six months after the Surety Participant incurs a separation
from service as defined in Code §409A, in accordance with Article VI of the 2005
Surety Plan.
(f)    The Pre-2005 Account of a Surety Plan that was transferred from the 2000
Surety Plan shall be distributed in accordance with the Surety Participant's
election made under the terms of the 2000 Plan, in accordance with Article VI of
the 2000 Surety Plan.
(g)    The right of a Surety Participant to withdraw a portion of his Account by
reason of unforeseeable financial emergency pursuant to Section 5.6 of the 2000
Surety Plan or 6.5 of the 2005 Surety Plan shall be governed exclusively by
Section 3.3 of the Plan. A Surety Participant whose balance in the 2000 Surety
Plan is transferred to a Pre-2005 Account in this Plan shall retain the right to
an early distribution pursuant to Section 5.5 of the 2000 Surety Plan, but only
with respect to such Pre-2005 Account.
(h)    The Administrator may treat any Beneficiary of a Surety Participant
designated pursuant to one of the Surety Plans as the Participant's Beneficiary
under this Plan, subject to each Participant's right to designate a new
Beneficiary in accordance with the Plan.




--------------------------------------------------------------------------------




(i)    Surety Participants shall be fully vested in their Accounts, including
both amounts transferred to the Plan from the Surety Plans, and all subsequent
contributions, subject to the provisions of Sections 4.9 of the 2000 Surety Plan
and 5.8 of the 2005 Surety Plan relating to forfeiture for misconduct.
(j)    Except as otherwise provided herein, Surety Participants shall be
considered Participants, and the portion of their Accounts representing amounts
transferred from the Surety Plans shall be treated in the same manner as other
Accounts, for all purposes of the Plan. Any employee of Western Surety who is
not a Surety Participant, and becomes an employee of Continental Casualty
Company on December 25, 2011, shall be treated in the same manner as any newly
hired employee for purposes of the Plan, but shall be given credit for Vesting
Service earned as an employee of Western Surety Company.”
2.    Section 3.2 is amended by the addition of the following sentence: “Without
limiting the generality of the foregoing, the Administrator is hereby authorized
and directed to enter into an agreement with one or more trustees designated by
it establishing such a trust to accept the transfer of assets from the trust
established by an agreement dated August 1, 2000, between CNA Surety Corporation
and First National Bank in Sioux Falls to fund the 2000 Surety Plan (as defined
in Section 2.9), and from the trust established by an agreement dated March 28,
2005, between the same parties to fund the 2005 Surety Plan (as defined in
Section 2.9), and to commingle such assets into a single trust fund to be used
to pay any benefits accrued under the Plan, including but not limited to
accounts transferred from the Surety Plans, and to pay expenses of such trust
and the Plan.”
3.    This Amendment is intended to provide for a transfer of the accounts of
Surety Participants from the Surety Plans to the Plan in a manner that complies
in all respects with §409A of the Internal Revenue Code, and to preserve the
status of amounts transferred from the 2000 Surety Plan, and the earnings
thereon, as exempt from §409A, and shall to the maximum extent permissible by
law shall be so interpreted and administered. Except as otherwise provided
herein, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, CNA Financial Corporation has caused this Third Amendment to
be executed this 29th day of November, 2011.
CNA FINANCIAL CORPORATION


By: /s/ Thomas Pontarelli
Thomas Pontarelli, Executive Vice President &
Chief Administration Officer, Continental Casualty Company






